Citation Nr: 0209695	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy, current evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for the 
veteran's left hand and wrist disability.

This claim was previously before the Board and was the 
subject of an October 1999 remand that sought to develop the 
evidence.  That action was completed and this claim is again 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show ankylosis of the left wrist.

3.  The evidence does not have neuropathy of the left median 
nerve.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for post-
operative residuals of a left hand and wrist injury with left 
median neuropathy are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.69, 4.71a, 4.124a, 
Diagnostic Codes 5214, 5215, 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of the May 2002 supplemental 
statement of the case.

Pursuant to the Board's remand, the veteran was advised that 
VA would be responsible for obtaining records he reported.  
VA has sought all reported records.  There is no evidence 
that the veteran was responsible for obtaining.  Therefore, 
there is no need to provide additional notice as to who was 
responsible for obtaining what evidence.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that a rating greater than 10 percent is 
warranted for his service-connected post-operative residuals 
of a left hand and wrist injury with left median neuropathy.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Injuries of the median nerve are evaluated 
pursuant to the criteria found in Diagnostic Code 8515 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows mild 
incomplete paralysis of the median nerve of either arm.  A 
rating of 20 percent is warranted where the evidence shows 
moderate incomplete paralysis of the median nerve of the 
minor arm.  38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  The veteran 
indicated in a January 1980 report of medical history that he 
was right handed.  Therefore, his disability will be 
evaluated as a disability of the minor arm.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

A rating of 10 percent is also warranted where the evidence 
shows limitation of wrist motion with dorsiflexion less than 
15 degrees or with palmar flexion in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  A rating of 20 
percent would be warranted where the evidence showed 
ankylosis of the minor wrist in a favorable position in 20 
degrees to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In this case, there is a VA ordered examination dated in 2000 
and the most recent evidence prior to that is dated in 1997.  
The Board finds that the February 2000 VA ordered examination 
is the most relevant evidence because it is the most recent 
evidence.

The February 2000 VA ordered examination shows that the 
veteran complained of persistent throbbing pain and soreness 
in the left wrist with radiation to his left fingers.  He 
stated that his left hand, particularly the fourth and fifth 
fingers, was always numb.  He stated that he frequently 
dropped objects from his left hand because his left-hand grip 
was weak.  The examiner noted that a December 1997 
electromyographic/nerve conduction velocity study (EMG/NCV) 
done on the left wrist and hand was normal with no evidence 
of persistent left median nerve neuropathy.

Physical examination showed intact strength in the left 
deltoids, biceps, and triceps, but limited range of motion in 
the left wrist.  Dorsiflexion was only possible to about 35 
degrees.  Palmar flexion was possible to about 45 degrees.  
Ulnar deviation was possible to about 40 degrees and radial 
deviation was possible to about 10 degrees.  He had weakness 
of left-hand grip compared to the right, especially at his 
fourth and fifth fingers.  His range of motion appeared to be 
limited at his fourth and fifth proximal interphalangeal and 
distal interphalangeal joints as well as at the fourth and 
fifth metacarpal phalangeal joints.  Left-hand grip was 
therefore about 4/5.  Objectively, there appeared to be no 
limitation of range of motion at his proximal and distal 
interphalangeal joints, as well as his metacarpal phalangeal 
joints.  He had two scars on the volar aspect of his left 
wrist.  The area was quite tender to touch and palpation.  

There was some soft tissue swelling at the left wrist.  It 
was hard to say whether he had positive Tinel's or Phalen's.  
He was unable to tolerate much contact in his left wrist.  
The muscles of the left hand appeared intact.  Sensory 
examination of the left upper extremity showed decrease in 
pin and touch in the left fourth and fifth fingers as well as 
the left ulnar distribution of his palm.  The first three 
fingers of the left hand also appeared to have a decrease in 
sensation, but not as much as the fourth and fifth.  His left 
forearm and arm appeared to have intact sensation.

An EMG/NCV showed no evidence of electrodiagnostic 
abnormality of the left median or left ulnar nerves in terms 
of distal latency, amplitude, and conduction velocity.  
Bilateral responses were symmetrical and within the normal 
range.  In summary, the examiner could not find any 
electrodiagnostic evidence of abnormality of the left median 
nerve.  The examiner provided an impression of chronic sprain 
of the left wrist and hand and probable chronic pain 
secondary to injury to the left wrist tendons and residual 
surgical scarring.  There was no evidence of left median 
neuropathy.

An August 2000 addendum to the VA ordered examination shows 
that the veteran's motion of his left wrist and hand was re-
evaluated.  Wrist dorsiflexion was possible to 10 degrees.  
Wrist palmar flexion was possible to 10 degrees.  Wrist 
radial deviation was possible to 20 degrees.  Ulnar deviation 
was possible to 30 degrees.  No limitation of range of motion 
at the metacarpal and interphalangeal joints was detected.  
X-rays of the left wrist and hand showed a normal hand and 
wrist.

The veteran is currently in receipt of the highest schedular 
evaluation for limitation of motion of the left wrist.  A 
higher evaluation requires ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.)  The evidence does not show ankylosis 
of the veteran's left wrist.  Examinations have shown that he 
retains the ability to move his wrist.  

Although the veteran is service connected for neuropathy of 
the left median nerve, repeated EMG/NCVs have shown that 
there is no current neuropathy of the median nerve.  This, 
not withstanding evidence that the veteran has some loss of 
sensation as shown by decrease in pin and touch in the left 
fourth and fifth fingers as well as the left ulnar 
distribution of his palm, and the first three fingers of the 
left hand.  The forearm and hand had intact sensation.  In 
the absence of neuropathy, the Board cannot find that the 
veteran's disability warrants a higher evaluation on the 
basis of paralysis of the median nerve.

While earlier examinations suggested that there was 
limitation of motion of the fingers, the most recent 
examination shows that the veteran had no limitation of 
motion in the fingers.  Since he does not have current 
limitation of motion of the fingers, a higher evaluation 
would not be warranted on the basis of such limitation.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions do 
not apply where, as here, a claimant is in receipt of the 
highest schedular evaluation for limitation of motion.  
Johnston v. West, 10 Vet App 80 (1997).

Accordingly, the Board finds that the criteria for a rating 
greater than 10 percent for post-operative residuals of a 
left hand and wrist injury with left median neuropathy are 
not met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.69, 4.71a, 
4.124a, Diagnostic Codes 5214, 5215, 8515 (2001).



ORDER

Entitlement to a rating greater than 10 percent for post-
operative residuals of a left hand and wrist injury with left 
median neuropathy is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

